Citation Nr: 0737349	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  97-25 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including dysthymia.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to July 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The Board first considered this appeal in July 
1998 and also denied the benefits sought.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veteran's Claims (Court) and in January 2001 the 
Court vacated the Board's July 1998 decision and remanded the 
matter to the Board.  In September 2004, the Board again 
denied the veteran's claim.  The veteran appealed to the 
Court and in February 2007 the Court vacated the Board's 
September 2004 decision and remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2007 Court decision states that a June 29, 1977 
service medical record notes that the veteran was taking 
Librium for nervousness, and that the Board erred in failing 
to provide adequate reasons and bases in its conclusion that 
such was for treatment of alcohol abuse.  The Court also 
stated that the Board erred in not making a determination as 
to whether psychiatric treatment from September to November 
1977, within one year of discharge from service, for an 
adjustment reaction to adult life was related to the 
veteran's current psychiatric disability.  Since the above 
involve medical questions, the veteran's claim must be 
remanded for a medical examination with opinion.  See 
38 C.F.R. § 3.159(c)(4) (2007).

The veteran's representative submitted a September 2007 
private medical opinion in support of the veteran's claim.  A 
waiver of RO review was not submitted with the newly 
submitted evidence.  The RO must be provided the opportunity 
to review this evidence prior to Board consideration of the 
veteran's claim.

The Court has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
veteran has not been sent the required notice with respect to 
his claim.  An October 2002 notice letter does not inform the 
veteran of the information and evidence necessary to 
substantiate a claim for service connection.  The veteran has 
also not been provided an explanation as to the information 
or evidence needed to establish disability ratings and 
effective dates for the claim on appeal, as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a September 2005 brief to the Court, the veteran's 
representative asserted that the veteran's service personnel 
records are relevant to the veteran's claim and requested 
that VA obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), to include a 
description of the information and 
evidence necessary to substantiate a 
service connection claim.  The letter 
should include notice that he should 
submit any pertinent evidence in his 
possession.  The letter should inform the 
veteran of which portion, if any, of the 
evidence is to be provided by the veteran 
and which part, if any, the VA will 
attempt to obtain on behalf of the 
veteran.  This letter should also provide 
an explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain the veteran's service personnel 
records and associate them with the claims 
folder.

3.  Arrange for the veteran to have an 
examination by a VA psychiatrist.  The 
veteran's claims files must be provided to 
the examiner for review.  In particular, 
the examiner should review the veteran's 
service medical records, the immediate 
post service medical records, VA 
examination reports of April 1997, June 
2003, and July 2003 (addendum), as well as 
the May 2004 and September 2007 private 
medical opinions.  The examiner is 
requested to:

A.  Review the veteran's service medical 
records and provide an opinion as to 
whether it is at least as likely as not 
the veteran experienced a psychiatric 
disorder other than alcoholism during 
service.  The examiner should specifically 
refer to the June 29, 1977 service medical 
record regarding Librium and Valium, and 
state whether or not this medication was 
solely for the treatment of alcohol abuse, 
or whether it represented treatment for 
some other psychiatric disorder.

B.  Provide diagnoses of any psychiatric 
disabilities the veteran currently has.

C.  For each psychiatric disability 
currently found, express an opinion as to 
whether it is at least as likely as not 
that such disability is related to the 
veteran's active service, or to the 
adjustment reaction to adult life 
(Diagnostic Code 307.3) the veteran 
experienced in the year following 
discharge from service.  See Volume 2 of 
the claims file, the untitled document 
received by VA on August 8, 1997 which 
indicates that the veteran had been 
treated for Diagnostic Codes 303 and 
307.3, from September to November 1977.

D.  A rationale for all opinions should be 
provided.  The examiner should discuss why 
he or she agrees or disagrees with the 
previous VA medical opinions and the May 
2004 and September 2007 private medical 
opinions.

4.  If the benefit sought on appeal 
remains adverse to the veteran, the RO 
should issue a supplemental statement of 
the case.  The supplemental statement of 
the case should show consideration of all 
evidence received since the March 2004 
supplemental statement of the case, 
including the September 2007 private 
psychologist opinion. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
G. JIVENS-McRAE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



